Citation Nr: 1022021	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for radiculopathy of the left lower extremity, 
associated with lumbar spine disc disease with myofascial 
back pain.

2.  Entitlement to a disability evaluation in excess of 40 
percent for disc disease of the lumbar spine with myofascial 
back pain.

3.  Entitlement to a disability evaluation in excess of 30 
percent for status post strabismus (exotropia) surgery, 
bilateral, with diplopia and decreased visual acuity, to 
include entitlement to a separate compensable rating for 
disfigurement post surgery.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney-at-
Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1976.  He served as a commissioned officer in the United 
States Public Health Service from May 1980 to September 1988.

In April 2005, the RO issued a supplemental statement of the 
case pertinent to increased ratings for left lower extremity 
radiculopathy; lumbar spine disc disease; status post 
strabismus surgery, bilateral, with diplopia.  A July 2006 
rating decision continued the 30 percent evaluation for 
status-post strabismus, bilateral, with diplopia and 
decreased visual acuity; and, continued a 40 percent 
evaluation for disc disease of the lumbar spine.  In a 
January 2009 decision, the Board denied entitlement to 
service connection for hypercholesterolemia, and hepatitis C; 
granted a 20 percent disability rating for radiculopathy of 
the left lower extremity, for the period beginning April 21, 
2006; denied entitlement to a disability rating in excess of 
40 percent for degenerative disc disease of the lumbosacral 
spine; denied entitlement to a disability rating in excess of 
30 percent for status-post strabismus surgery, bilateral, 
with diplopia; denied entitlement to a disability rating in 
excess of 20 percent for fibrositis of the left shoulder; 
denied entitlement to a disability rating in excess of 30 
percent for headaches; denied entitlement to special home 
adaptation or specially adapted housing; denied entitlement 
to an effective date earlier than September 12, 2003, for the 
award of a 30 percent evaluation for headaches; denied 
entitlement to an effective date earlier than September 12, 
2003, for the award of a 20 percent evaluation for fibrositis 
of the left shoulder; and denied entitlement to an effective 
date earlier than March 30, 2005, for the award of a total 
rating based on individual unemployability (TDIU).  The 
Veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  Per an October 2009 Joint 
Motion for Remand and October 2009 Court Order, the Board's 
decision was vacated and remanded pertaining to the issues of 
entitlement to a disability rating in excess of 20 percent 
for radiculopathy of the left lower extremity; entitlement to 
a disability rating in excess of 40 percent for degenerative 
disc disease of the lumbosacral spine; and, entitlement to a 
disability rating in excess of 30 percent for status-post 
strabismus surgery, bilateral, with diplopia, to include 
entitlement to a separate compensable rating for 
disfigurement.  The appeal as to the remaining issues was 
dismissed.  

The appeal is REMANDED to the VA Albuquerque Regional Office 
(RO).  VA will notify the Veteran if further action is 
required.


REMAND

VA treatment records

Updated treatment records must be obtained from the VA 
Medical Centers (VAMC) in Albuquerque, New Mexico and Gallup, 
New Mexico for the period March 13, 2008, to the present.  VA 
has constructive knowledge of documents generated by VA 
medical facilities even if the said records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In a precedent opinion, the VA General 
Counsel held that when a decision is entered on or after July 
21, 1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.

Private treatment records

Statements made by and on behalf of the Veteran reflect that 
he continues to seek ongoing treatment from private medical 
providers pertaining to his lumbar spine disability, 
radiculopathy, and status post strabismus disability.  The RO 
should contact the Veteran and request that he identify the 
name, address, and dates of treatment of all medical 
providers who have rendered treatment for his lumbar spine 
disability, radiculopathy, and status post strabismus 
disability from 2006 to the present.  Upon obtaining any 
necessary releases, the RO should obtain updated treatment 
records from Charles Chiang, M.D., of Eye Associates of New 
Mexico, for the period October 31, 2006, to the present; John 
H. Gelhot, from March 8, 2008, to the present; Chander S. 
Bhatia, from March 8, 2008, to the present; and any other 
medical providers identified by the Veteran and/or his 
representative.  

VA eye examination

The Veteran has claimed that he suffers from disfiguration of 
the eyes due to status post strabismus (exotropia) surgery.  
The Veteran should be afforded a VA examination to assess 
whether he suffers from any disfiguration of the eyes due to 
status post strabismus (exotropia) surgery, and the RO should 
then adjudicate whether a separate compensable rating is 
warranted for disfiguration of the eyes due to status post 
strabismus (exotropia) surgery.  In light of the lay 
statements of the Veteran that he continues to seek treatment 
pertaining to his status post strabismus surgery, the VA 
examiner should also conduct an examination to determine the 
nature and severity of any residuals.

VA spine and neurological examinations & extraschedular 
evaluation

Statements from the Veteran and his representative suggest 
that the Veteran's service-connected lumbar spine disability 
causes marked interference with employment.  Specifically, 
the Veteran has argued that he has used all of his sick leave 
and half of his annual leave due to his lumbar spine 
disability.  In the instant case there is evidence to suggest 
that the effect of the Veteran's service-connected disc 
disease of the lumbar spine with myofascial back pain and 
symptomatology related thereto is sufficient to warrant 
referral for extra-schedular consideration per 38 C.F.R. 
§ 3.321(b)(1) (2009).

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

The Board believes that the Veteran should be afforded a VA 
examination to assess whether his service-connected lumbar 
spine disability, with left lower extremity radiculopathy, 
constitutes interference with employment, or affects his 
ability to secure or follow a substantially gainful 
occupation.  In light of the fact that the most recent VA 
examination was conducted in 2006, the Board also finds that 
such examination should address the severity of his service-
connected lumbar spine disability and associated 
radiculopathy.

The RO should then refer the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
address, and dates of treatment of all 
medical providers for the period 2006 to 
the present.

2.  Associate updated treatment records 
from the Albuquerque VAMC and Gallup VAMC 
for the period March 13, 2008.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  Upon obtaining appropriate releases, 
request the Veteran's treatment records 
from Charles Chiang, M.D., of Eye 
Associates of New Mexico, for the period 
October 31, 2006 to the present; John H. 
Gelhot, from March 8, 2008, to the 
present; Chander S. Bhatia, from March 8, 
2008, to the present; and any other 
medical providers identified by the 
Veteran and/or his representative.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

4.  Schedule the Veteran for a VA eye 
examination with an appropriate 
specialist to determine the nature and 
severity of his status post strabismus 
(exotropia) surgery, bilateral, with 
diplopia and decreased visual acuity, to 
include making a determination as to 
whether the Veteran suffers from any 
disfigurement of the eyes post surgery.  
All appropriate diagnostic testing should 
be performed to determine impairment of 
visual acuity of both eyes.  The 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  Schedule the Veteran for a VA 
examination to determine the severity of 
his disc disease of the lumbar spine with 
myofascial back pain and left lower 
extremity neuropathy.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported.  The 
examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner 
should report at what point (in degrees) 
that pain is elicited as well as whether 
there is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and 
muscle spasm are present.  The examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 
12 months, and a description of all 
neurologic manifestations, to include, 
but not limited to, radiating pain into 
an extremity, and bowel or bladder 
impairment.  

The examiner should identify any 
neurological findings in the left lower 
extremity related to the service-
connected lumbar spine disability, and 
fully describe the extent and severity of 
those symptoms.  The examiner should 
identify the specific nerve(s) involved, 
to include whether there is incomplete or 
complete paralysis, and offer an opinion 
as to the degree of impairment of the 
nerve (that is, whether it is mild, 
moderate, moderately severe, or severe in 
nature).  The examiner should also 
identify any muscular atrophy. 

The examiner should comment on the impact 
his service-connected lumbar spine 
disability and associated left lower 
extremity radiculopathy have on his 
ability to work.  The examiner should 
attempt to distinguish the impairment 
related to his service-connected 
disabilities and other nonservice-
connected disabilities.  The examiner 
should provide supporting rationale for 
this opinion.

6.  After completion of the above, the RO 
should adjudicate the issues of 
entitlement to an increased disability 
rating for disc disease of the lumbar 
spine with myofascial back pain and 
entitlement to an increased disability 
rating for radiculopathy of the left 
lower extremity, and adjudicate the issue 
of entitlement to an increased disability 
rating for status post strabismus 
(exotropia) surgery, bilateral, with 
diplopia and decreased visual acuity, to 
include entitlement to a separate 
compensable rating for disfigurement of 
the eyes post surgery.  The Veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

7.  The RO should then submit the 
Veteran's claim to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service, for 
extraschedular consideration as to 
whether his disc disease of the lumbar 
spine with myofascial back pain and/or 
associated left lower extremity 
radiculopathy warrants an extraschedular 
evaluation.  The opinion should set forth 
and discuss criteria to be considered for 
higher ratings and the findings as to 
whether or not such criteria have been 
met.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



